Riddick, J., (dissenting.) I am not able to concur in the opinion of the court 'that the presiding judge intimated to the jury at the trial his opinion of the guilt or innocence of the defendant. It is true that, in explaining to the jury that he could not assist them in arriving at a verdict when they differed as to the facts, he incidentally stated that he always had an opinion on the facts of the case. Now, while this would probably be true of almost any one who hears the evidence in a case, still, I admit, it was unnecessary for the judge to have made such a statement. As it was immaterial whether he had an opinion on the facts or not, he might as well have omitted any reference to , that opinion. But this statement of the judge, taken in connection with his other language, does not seem to me to indicate any opinion to the jury; and if the jury could find what the opinion of the judge was f»om the language as we find it in the record, they got more from that language than. I can get from it. In my opinion, he not only did not communicate any opinion to the jury, but told them in language that could not be misunderstood that whatever his opinion might be it was a matter of no concern to them, as they were the exclusive judges of the facts. For that reason, it seems to me that the decision in this case attributes to the language of the presiding judge a meaning that it does not legitimately carry, and one which he did not intend. I am, as before stated, not able to tell from the record what the "opinion of the judge was on the question of the guilt or innocence of the defendant, but, judging by the fact that, although defendant was found guilty of. killing another by stabbing him with a knife, the judge assessed his punishment at only six months’ imprisonment, it would seem that his opinion was not very much against the defendant. The punishment inflicted was light, and on the whole case it seems to me the judgment should be affirmed. I therefore dissent from the judgment of reversal. Hire, C: J., concurs in the dissenting opinion.